Case: 22-30372    Document: 00516577555       Page: 1     Date Filed: 12/14/2022




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                               No. 22-30372                       December 14, 2022
                             Summary Calendar                       Lyle W. Cayce
                                                                         Clerk

   Tra-dor, Incorporated; Bayou Bend Apartments, L.P.;
   Bayou Bend, II, L.P.; Westlake Housing Partnership,
   L.P.; Westlake II Housing Partnership, L.P.; Westlake
   Homes, L.P.; Bentley, Limited; Legacy at Lakeview,
   L.L.C.; Coventry Place, L.P.; Bartlett Place, L.P.;
   Oxford Court, L.P., doing business as Oxford Court
   Apartments; Isabella I Estates, L.P.; Isabella II Estates,
   L.P.,

                                                        Plaintiffs—Appellants,

                                    versus

   Certain Underwriters at Lloyds London, Subscribing
   to Policy No W15972200701, incorrectly named
   Underwriters at Lloyds London; Beazley American
   Insurance Company, Incorporated, also known as
   Beazley Insurance Company, Incorporated; J S Held,
   L.L.C.; Patrick Jay Blankenship; Engle Martin ;
   Associates, L.L.C.,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                          USDC No. 2:21-CV-2997
Case: 22-30372         Document: 00516577555             Page: 2      Date Filed: 12/14/2022

                                          No. 22-30372


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiffs-Appellants appeal the district court’s Rule 12(b)(6)
   dismissal of their claims against Defendants-Appellees, Engle Martin &
   Associates, LLC (“EMA”) and J.S. Held, LLC. (“J.S. Held”) (collectively
   “insurance-adjuster defendants”), as well as the denial of their motion for
   leave to amend their complaint. Because we lack jurisdiction, this appeal is
   DISMISSED.
                                      BACKGROUND
          Plaintiffs in this lawsuit are owners of rental properties damaged by
   Hurricane Laura which struck southwest Louisiana on August 27, 2020.
   They allege that their insurers, Defendants-Appellees, Certain Underwriters
   at   Lloyds       London       Subscribing       to   Policy    No.     W15972200701
   (“Underwriters”) and Beazley American Insurance Company, Inc.
   (“Beazley”), failed to promptly and adequately pay amounts owed under
   their policies for the storm damage. They further allege that Underwriters
   retained EMA to adjust the claims and that EMA in turn retained J.S. Held
   to estimate damages and repair costs. Plaintiffs asserted claims for breach of
   contract and bad faith under Louisiana law against Beazley and Underwriters;
   they asserted claims of negligence and negligent and intentional infliction of
   emotional distress against Underwriters and Beazley, as well as the
   insurance-adjuster defendants; and finally they asserted violations of the
   Louisiana Unfair Trade Practices Act against all defendants.
          The insurance-adjuster defendants moved to dismiss the claims
   against them pursuant to Rule 12(b)(6) for failure to state a claim, arguing
   that third-party adjusters owe no duty to the insured under Louisiana law.
   Beazley also filed a motion to dismiss Plaintiffs’ claims pursuant to



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.




                                                2
Case: 22-30372       Document: 00516577555          Page: 3    Date Filed: 12/14/2022




                                     No. 22-30372


   Rule 12(b)(6), arguing that it never issued any insurance policies to Plaintiffs.
   Underwriters filed a motion to compel arbitration and for stay of the litigation
   pending arbitration.
          The district court granted the insurance-adjuster defendants’ Rule
   12(b)(6) motion, dismissing all claims against them with prejudice, and
   further denied Plaintiffs’ motion for leave to amend which they filed in
   opposing the motion to dismiss. Plaintiffs subsequently filed a notice of
   appeal of the district court’s dismissal, instituting the instant appeal. The
   district court then denied Beazley’s Rule 12(b)(6) motion, determining “that
   Beazley was not able to meet the standards for a Rule 12(b)(6) dismissal” and
   stating that “the claims asserted against Beazley will stand.” Finally, the
   district court granted Underwriters’ motion to compel arbitration and for
   stay of the litigation.
                                   DISCUSSION
          On appeal of the district court’s judgment dismissing the insurance-
   adjuster defendants, Plaintiffs argue that the district court erroneously
   granted the Rule 12(b)(6) motion and wrongly denied Plaintiffs’ motion to
   amend. Citing no authority, Plaintiffs assert that “[t]he ruling constitutes a
   final decision of the district court and is subject to this Court’s appellate
   jurisdiction.” Defendants-appellees note, however, that the district court
   never certified the judgment dismissing Plaintiffs’ claims against the
   insurance-adjuster defendants as a “final” judgment under Rule 54(b) or as
   appealable under 28 U.S.C. § 1292(b). Defendants-appellees suggest that
   this Court consequently lacks jurisdiction. We agree.
          In general, this Court’s jurisdiction extends only to appeals from final
   orders. Doe v. Tonti Mgmt. Co., L.L.C., 24 F.4th 1005, 1008 (5th Cir. 2022).
   Id. (citation omitted). “A decision is final when it ends the litigation on the
   merits and leaves nothing for the court to do but execute the judgment.”




                                          3
Case: 22-30372      Document: 00516577555           Page: 4    Date Filed: 12/14/2022




                                     No. 22-30372


   Askanese v. Livingwell, Inc., 981 F.2d 807, 810 (5th Cir. 1993) (internal
   quotation marks and citation omitted). “When an action involves multiple
   parties, any decision that adjudicates the liability of fewer than all of the
   parties does not terminate the action and is therefore not appealable unless
   certified by the district judge under Rule 54(b).” Id. (citation omitted).
          In this multiple-party case, Plaintiffs’ claims against Beazley and
   Underwriters remain pending in district court. Specifically, the district court
   denied Beazley’s Rule 12(b)(6) motion, stating that “the claims asserted
   against Beazley will stand.”       And, though the district court granted
   Underwriters’ motion to compel arbitration and for stay of the litigation,
   “orders compelling arbitration that stay . . . a civil action pending arbitration
   are interlocutory and unappealable” and “lack[] the finality of an outright
   dismissal.” Doe, 24 F.4th at 1009 (internal quotation marks and citations
   omitted).     Consequently, to be appealable, the judgment dismissing
   Plaintiffs’ claims against the insurance-adjuster defendants had to be
   certified as “final” by the district court under Rule 54(b) or as appealable
   under 28 U.S.C. § 1292(b), which did not occur. Therefore, this Court lacks
   jurisdiction over this appeal.
          Accordingly, because there is no final and appealable judgment, this
   appeal is DISMISSED for lack of jurisdiction.




                                          4